Citation Nr: 1601202	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-20 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, and if so, whether service connection should be granted.  

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to June 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The issue of entitlement to service connection for a learning disability, to include as due to a mental health disability, has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 1988 rating decision denied entitlement to service connection for a mental disorder.

2.  The evidence associated with the claims file subsequent to the August 1988 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.

3.  The Veteran's glaucoma is not etiologically related to his active service.

CONCLUSIONS OF LAW

1.  The August 1988 rating decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for schizophrenia, paranoid type.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim for entitlement to service connection for glaucoma at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. New and Material Evidence 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, an August 1988 rating decision denied entitlement to service connection for a mental disorder based on a finding that "there [was] no evidence of [the] Veteran being diagnosed as having a mental disorder during his short period of active duty or within the presumptive period."  The decision became final since the Veteran did not appeal and also failed to submit new and material evidence within a year.

Pertinent evidence of record at the time of the August 1988 rating decision included the Veteran's STRs, post-service VA treatment records, and private treatment records.  The records showed generally that the Veteran had a diagnosis of schizophrenia as of 1977, but failed to establish a relationship to active service.

The pertinent evidence received since the August 1988 rating decision includes a hand-written statement, dated February 2013, by the Veteran's treating doctor at VA, opining that the Veteran's "schizophrenia began during active duty or was exacerbated by being on active duty more likely than not [,]" based on the Veteran's reports of a head injury that pre-existed active service and that he received mental health treatment on active service. 

As noted, this evidence is presumed to be competent and credible for the limited purpose of reopening the claim.

The Board finds that the February 2013 VA provider's statement is new and material.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claims.  Accordingly, reopening of the claim of entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, paranoid type, is warranted.

III. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his glaucoma is related to his active service.  Specifically, he alleges that the blurred vision he complained of on April 2, 1969, during active service, was a symptom of his glaucoma. 

A review of the STRs confirms the Veteran's reports of an April 2, 1969 complaint of blurred vision.  However, the Veteran's STRs are silent for any other complaints or diagnoses related to an eye disability.  His February 1969 enlistment examination report and his June 1969 separation examination report documented that his eyes were clinically evaluated as normal at those times. 

Post-service private treatment records fail to show any treatment for eye-related issues for a number of years after service.  It appears that the Veteran was initially diagnosed with glaucoma in 1994.  Although the Veteran stated that he was first diagnosed in 1987, there is no medical evidence of record corroborating the Veteran's statements.  Regardless, the Veteran's glaucoma was not diagnosed for nearly two decades after separation from service.

The Veteran was provided with a VA examination in July 2013 and after interview and examination of the Veteran, the examiner diagnosed the Veteran with open angle glaucoma and mild cataracts in both eyes, and visual field loss in the right eye.  The examiner opined that the bilateral glaucoma, bilateral cataracts, and visual field loss in the Veteran's right eye were not related to or caused by the Veteran's February 1969 in service complaint of blurred vision.  The examiner explained that blurred vision can be a symptom of glaucoma, but only in advanced stages, and that on examination, the Veteran's central vision was not affected, which suggests to the Board that the Veteran was not experiencing blurred vision related to his glaucoma.  

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed glaucoma.  To the extent the Veteran's claim includes his diagnoses of cataracts and visual field loss, the examiner opined such disabilities were not related to service connection, nor does the medical evidence of record indicate that such disabilities are related to active service.  

There is no competent evidence to suggest that the Veteran's eye issues, to include glaucoma, are related to active service.  No medical professional, either private or VA treatment provider, has attributed the Veteran's glaucoma to active service.  

The Veteran first developed the condition decades after service.  Per his reports, the first diagnosis was made in 1987, 18 years after separation from active service.  While this fact is not dispositive, it is a factor that weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of eye-related disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran might sincerely believe that his glaucoma is related to active service, he lacks the medical expertise to provide such a link, and he has not cited to any medical evidence that would support such a link.  

In sum, while the Veteran has current diagnoses of glaucoma, cataracts, and visual field loss, there is no competent evidence, medical or otherwise, that establishes that any eye disability began during active service or was otherwise caused by such service.  Therefore, the criteria for service connection for glaucoma have not been met and the claim is denied.  






ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a mental disorder, to this extent only, the appeal is granted.

Service connection for glaucoma is denied.


REMAND

In a February 2013 statement, the Veteran's treating mental health provider opined that the Veteran's schizophrenia began during or was aggravated by active service.  The mental health provider based his opinion on the Veteran's reports of a pre-service head injury and his claim that he was treated by a psychiatrist in active service for hearing voices, but the opinion failed to address a number of potentially relevant pieces of evidence.

Notably, the Veteran's STRs are silent for any mental health treatment.  It is noted that the Veteran went from an "S1" to an "S2" on his PUHLES profile between his enlistment physical and his separation physical, although no explanation for this was provided, and there was no contemporaneous finding of schizophrenia in service.  

"S" stands for Psychiatric, and concerns a soldier's personality, emotional stability, and psychiatric diseases.  It seeks to assess the type severity, and duration of the psychiatric symptoms or disorder existing at the time the profile is determined.  Amount of external precipitating stress.  Predisposition as determined by the basic personality makeup, intelligence, performance, and history of past psychiatric disorder impairment of functional capacity.

"S1" - No psychiatric pathology.  May have history of a transient personality disorder.

"S2" - May have history of recovery from an acute psychotic reaction due to external or toxic causes unrelated to alcohol or drug addiction.

"S3" - Satisfactory remission from an acute psychotic or neurotic episode that permits utilization under specific conditions (assignment when outpatient psychiatric treatment is available or certain duties can be avoided).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

Only such conditions as are recorded in physical examination reports are to be considered as noted.  The Veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466 (1995). 
A review of the Veteran's February 1969 enlistment examination report was silent for report of, complaints of, or treatment for schizophrenia or any other mental disorders prior to the Veteran's active service.  Additionally, his psychiatric condition was noted to be clinically normal upon evaluation.  There was no mental disorder noted at entry despite the Veteran's later statements that he first experienced auditory hallucinations in his childhood.  Therefore, the Board finds that the presumption of soundness attaches.  

To rebut the presumption of soundness, it must be shown (1) that clear and unmistakable evidence shows that schizophrenia preexisted service; and (2) that clear and unmistakable evidence shows that schizophrenia was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

However, even if the presumption of soundness cannot be rebutted, the evidence still must show an in-service occurrence of the disability, and the evidence must link the current disability to that occurrence.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (presumption of soundness applies only when there is manifestation of a disease or injury during service).

Here, while the 2013 opinion linked the Veteran's schizophrenia to his military service, the opinion did not provide any rationale for its conclusions or note any review of the Veteran's claims file.  This is relevant in that the opinion alleges that the Veteran was hearing voices in service, which is not documented in the service treatment records.  Additionally, the Veteran was discharged for reason of unsuitability, not hearing voices, and at a psychiatric interview in April 1969, no mental illness was found to be present.  

Schizophrenia was not diagnosed for a number of years after service, and in medical opinions more than a decade after service, the Veteran reported that he had experienced hallucinations as a child and that they occurred more frequently following a motor vehicle accident in 1968.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  After examination and review of the claims file, the examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's schizophrenia manifested during his military service.  Why or why not?  The examiner should consider (along with any additional evidence the examiner deems relevant) the Veteran's service treatment and personnel records showing his discharge for unsuitability, the finding of no mental illness on an in-service examination in April 1969, and the indication of "S2" on his PUHLES report at separation. 

b)  Did the Veteran's schizophrenia clearly and unmistakably (obviously and manifestly) exist prior to his enlistment in military service?  Why or why not?  In addressing this question, the examiner should consider (along with any additional evidence the examiner deems relevant) the Veteran's statements that he had hallucinations as a child, and that the hallucinations increased following a pre-service motor vehicle accident in 1968, as well as the Veteran's being found psychiatrically normal at his enlistment physical, and the Veteran's complaints of nervousness at his enlistment physical.

c)  If questions a and b are answered in the affirmative, was the Veteran's schizophrenia clearly and unmistakably (obviously and manifestly) not aggravated during his military service.  In addressing this question, the examiner should consider (along with any additional evidence the examiner deems relevant) the 2013 VA opinion suggesting that the Veteran's schizophrenia might have been aggravated my his military service.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


